EXHIBIT 99.1 In re: ) In Proceedings under Chapter 11 ) FARMLAND INDUSTRIES, INC., ) Case No. 02-50557 FARMLAND FOODS, INC., ) Case No. 02-50561 SFA, INC., ) Case No. 02-50562 FARMLAND TRANSPORTATION, INC., ) Case No. 02-50564 FARMLAND PIPE LINE COMPANY, ) Case No. 02-50565 ) Debtors. ) Joint Administration DEBTORS JOINT PLAN OF REORGANIZATION Dated: November 27, 2002 THE UNITED STATES BANKRUPTCY COURT HAS NOT APPROVED THE PLAN OR THE MERITS OF THE PLAN. THE PLAN HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION, NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE FAIRNESS OR MERITS OF THE PLAN OR UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THE PLAN. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. NO SOLICITATIONS OF ACCEPTANCES TO THE PLAN HAVE BEEN AUTHORIZED BY THE BANKRUPTCY COURT. ANY PERSON OR ENTITY PURPORTING TO SOLICIT SUCH ACCEPTANCE BY OR ON BEHALF OF ANY PERSON OR ENTITY, INCLUDING THE DEBTORS, IS NOT AUTHORIZED TO DO SO. Article I DEFINITIONS, RULES OF INTERPRETATION, COMPUTATION OF TIME AND GOVERNING LAW * 1.1 "Administrative Claim" * 1.2 "Allowed Claim" * 1.3 "Allowed Class Claim" * 1.4 "Allowed Interest" * 1.5 "Ballot" * 1.6 "Bankruptcy Code" * 1.7 "Bankruptcy Committees" * 1.8 "Bankruptcy Court" * 1.9 "Bankruptcy Rules" * 1.10 "Bar Date(s)" * 1.11 "Beef" * 1.12 "Bondholders Committee" * 1.13 "Business Day" * 1.14 "Cash" * 1.15 "Chapter 11 Case" * 1.16 "Chief Executive Officer" * 1.17 "Claim" * 1.18 "Class" * 1.19 "Class 4 Available Cash" * 1.20 "Class 4 Distribution Pool" * 1.21 "Class 5 Available Cash" * 1.22 "Class 5 Distribution Pool" * 1.23 "Class 8 Available Cash" * 1.24 "Class 8 Distribution Pool" * 1.25 "Collateral" * 1.26 "Confirmation" * 1.27 "Confirmation Date" * 1.28 "Confirmation Hearing" * 1.29 "Confirmation Order" * 1.30 "Convenience Claim" * 1.31 "Creditor" * 1.32 "Creditors Committee" * 1.33 "Cure" * 1.34 "Debtor" * 1.35 "Debtors" * 1.36 "Demand Certificates" * 1.37 "Demand Certificates Claim" * 1.38 "Dilution" * 1.39 "DIP Credit Agreement" * 1.40 "DIP Loan Claims" * 1.41 "Disclosure Statement" * 1.42 "Disbursing Agent" * 1.43 "Disputed Claim" * 1.44 "Disputed Claim Amount" * 1.45 "Disputed Interest" * 1.46 "Disputed Interest Amount" * 1.47 "Distribution Date" * 1.48 "Distribution Record Date" * 1.49 "Effective Date" * 1.50 "Estate(s)" * 1.51 "Exit Financing" * 1.52 "Face Amount" * 1.53 "Foods" * 1.54 "Final Order" * 1.55 "General Unsecured Claim" * 1.56 "Impaired" * 1.57 "Indemnification Obligation" * 1.58 "Indenture Trustees" * 1.59 "Industries" * 1.60 "Intercompany Claim" * 1.61 "Interest" * 1.62 "Lender" * 1.63 "Lien" * 1.64 "Litigation Claims" * 1.65 "Loan Documents" * 1.66 "Management Plan" * 1.67 "Management Plan Participants" * 1.68 "New Common Shares" * 1.69 "New Debt Securities" * 1.70 "New Securities" * 1.71 "Non-Core Assets" * 1.72 "Non-Debtor Subsidiaries" * 1.73 "Objection Deadline" * 1.74 "Old Common Shares" * 1.75 "Old Preferred Shares" * 1.76 "Old Securities" * 1.77 "Old Stock Options" * 1.78 "Old Warrants" * 1.79 "Other Priority Claim" * 1.80 "Other Secured Claim" * 1.81 "Person" * 1.82 "Petition Date" * 1.83 "Plan" * 1.84 "Plan Exhibit" * 1.85 "Pre-Petition Credit Agreement" * 1.86 "Pipeline" * 1.87 "Pork" * 1.88 "Priority Tax Claim" * 1.89 "Professional" * 1.90 "Professional Fee Claim" * 1.91 "Pro Rata" * 1.92 "Quarterly Distribution Date" * 1.93 "Reinstated" or "Reinstatement" * 1.94 "Reorganized Debtor(s)" * 1.95 "Reorganized " * 1.96 "Restructuring Transactions" * 1.97 "Schedules" * 1.98 "Section 363 Scenario" * 1.99 "Secured Claim" * 1.100 "Secured Lender Claims" * 1.101 "Securities Act" * 1.102 "SFA" * 1.103 "Subordinated Claims" * 1.104 "Subordinated Debt" * 1.105 "Subordinated Debt Claim" * 1.106 "Subsidiaries" * 1.107 "Subsidiary Debtors" * 1.108 "Subsidiary Interests" * 1.109 "Substantial Contribution Claim" * 1.110 "Transportation" * 1.111 "Trust Indentures" * 1.112 "Unimpaired" * 1.113 "Voting Record Date" * Article II CLASSIFICATION OF CLAIMS AND INTERESTS * 2.1 Class 1 (Other Priority Claims) * 2.2 Class 2 (Secured Lender Claims) * 2.3 Class 3 (Other Secured Claims) * 2.4 Class 4 (Demand Certificate Claims) * 2.5 Class 5 (Subordinated Debt Claims) * 2.6 Class 6 (Reserved) * 2.7 Class 7 (Convenience Claims against Industries) * 2.8 Class 8 (General Unsecured Claims against Industries) * 2.9 Class 9 (Old Securities of Industries) * 2.10 Class 10 (General Unsecured Claims against Foods) * 2.11 Class 11 (Old Securities of Foods) * 2.12 Class 12 (General Unsecured Claims against Transportation) * 2.13 Class 13 (Old Securities of Transportation) * 2.14 Class 14 (General Unsecured Claims against SFA) * 2.15 Class 15 (Old Securities of SFA) * 2.16 Class 16 (General Unsecured Claims against Pipeline) * 2.17 Class 17 (Old Securities of Pipeline) * 2.18 Class 18 (Intercompany Claims) * 2.19 Class 19 (Subordinated Claims) * Article III TREATMENT OF CLAIMS AND INTERESTS * 3.1 Unclassified Claims * 3.2 Class 1 (Other Priority Claims) * 3.3 Class 2 (Secured Lender Claims) * 3.4 Class 3 (Other Secured Claims) * 3.5 Class 4 (Demand Certificate Claims) * 3.6 Class 5 (Subordinated Debt Claims) * 3.7 Class 6 (Reserved) * 3.8 Class 7 (Convenience Claims against Industries) * 3.9 Class 8 (General Unsecured Claims against Industries) * 3.10 Class 9 (Old Securities of Industries) * 3.11 Class 10 (General Unsecured Claims against Foods) * 3.12 Class 11 (Old Securities of Foods) * 3.13 Class 12 (General Unsecured Claims against Transportation) * 3.14 Class 13 (Old Securities of Transportation) * 3.15 Class 14 (General Unsecured Claims against SFA) * 3.16 Class 15 (Old Securities of SFA) * 3.17 Class 16 (General Unsecured Claims against Pipeline) * 3.18 Class 17 (Old Securities of Pipeline) * 3.19 Class 18 (Intercompany Claims) * 3.20 Class 19 (Subordinated Claims) * 3.21 Reservation of Rights Regarding Claims * Article IV ACCEPTANCE OR REJECTION OF THE PLAN * 4.1 Impaired Classes of Claims and Interests Entitled to Vote. * 4.2 Acceptance by an Impaired Class. * 4.3 Presumed Acceptances by Unimpaired Classes. * 4.4 Classes Deemed to Reject Plan. * 4.5 Summary of Classes Voting on the Plan. * 4.6 Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code. * Article V MEANS FOR IMPLEMENTATION OF THE PLAN * 5.1 Continued Corporate Existence * 5.2 Old Securities of Industries. * 5.3 Certificates of Incorporation and By-laws * 5.4 Restructuring Transactions * 5.5 Issuance of New Securities * 5.6 Compensation And Benefit Programs * 5.7 Directors And Officers of Reorganized Debtors * 5.8 Reverting Of Assets; Releases of Liens * 5.9 Preservation Of Rights Of Action. * 5.10 Effectuating Documents; Further Transactions * 5.11 Exemption From Certain Transfer Taxes * 5.12 Releases and Related Matters * 5.13 Exit Financing * 5.14 Section 363 Asset Sales Prior to Confirmation * 5.15 Implementation of the Plan in the Event of a Section 363 Scenario * Article VI TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES * 6.1 Assumed Executory Contracts And Unexpired Leases * 6.2 Payments Related To Assumption Of Executory Contracts and Unexpired Leases * 6.3 Rejected Executory Contracts and Unexpired Leases * 6.4 Rejection Damages Bar Date * Article VII PROVISIONS GOVERNING DISTRIBUTIONS * 7.1 Distributions For Claims Or Interests Allowed As Of The Effective Date * 7.2 Interest On Claims * 7.3 Distributions by Disbursing Agent * 7.4 (Reserved) * 7.5 Means Of Cash Payment * 7.6 Calculation Of Distribution Amounts Of New Securities * 7.7 Delivery Of Distributions * 7.8 Surrender of Securities and Instruments * 7.9 Withholding And Reporting Requirements * 7.10 Setoffs * Article VIII PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT, AND UNLIQUIDATED CLAIMS AND DISTRIBUTIONS WITH RESPECT THERETO * 8.1 Prosecution Of Objections to Claims * 8.2 Treatment of Disputed Claims * 8.3 Disputed Claims Reserves * 8.4 Distributions on Account of Disputed Claims Once They Are Allowed and Additional Distributions on Account of Previously Allowed Claims * Article IX CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN * 9.1 Conditions To Effective Date * 9.2 Waiver of Conditions * 9.3 Notice of Effective Date * Article X RETENTION OF JURISDICTION * Article XI MISCELLANEOUS PROVISIONS * 11.1 Professional Fee Claims * 11.2 Administrative Claims Bar Date * 11.3 Payment Of Statutory Fees * 11.4 Modifications and Amendments * 11.5 Severability Of Plan Provisions * 11.6 Successors And Assigns * 11.7 Compromises and Settlements * 11.8 (Reserved) * 11.9 Discharge Of The Debtors * 11.10 Injunction * 11.11 Exculpation And Limitation Of Liability * 11.12 Binding Effect * 11.13 Revocation, Withdrawal, Or Non-Consummation * 11.14 Plan Exhibits * 11.15 Notices * 11.16 Indemnification and Related Matters * 11.17 Prepayment * 11.18 Dissolution of the Bankruptcy Committees * 11.19 Term Of Injunctions Or Stays * INTRODUCTION Farmland Industries, Inc., Farmland Foods, Inc., Farmland Transportation, Inc., SFA, Inc. and Farmland Pipe Line Company (collectively, the "Debtors") hereby propose the following joint plan of reorganization (the "Plan") for the resolution of their outstanding creditor Claims (as defined herein) and equity Interests (as defined herein). Reference is made to the Disclosure Statement (as defined herein) distributed contemporaneously herewith for a discussion of the Debtors history, businesses, properties, results of operations, projections for future operations, risk factors, a summary and analysis of the Plan, and certain related matters, including the New Securities (as defined herein) to be issued under the Plan. The Debtors are the proponents of this Plan within the meaning of section 1129 of the Bankruptcy Code. All holders of Claims are encouraged to read this Plan and the Disclosure Statement in their entirety before voting to accept or reject this Plan. Subject to certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code, Fed. R.
